DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Velinsky et al. (“Velinsky” hereinafter) (US PG PUB 2004/0155022) in view of Notzold et al. (“Notzold” hereinafter) (US PN 4,308,447).
Regarding claim 1, Velinsky teaches a melt system (figures 1, 6, and 9) configured to convert a solid polymer into a molten polymer (paragraph [0112]), the melt system comprising: 
at least one melt unit (figure 1) having: 
a reservoir (item 14, figure 1); 
a melt grid (item 44, figures 3-5, paragraphs [0028], [0118-0127]) positioned above said reservoir, said melt grid configured to expose said solid 
a hopper (item 20, figures 1 and 9) disposed above said melt grid and configured to hold a supply of the solid polymer (item 24, figure 9), said hopper having a lower end, an upper end opposite said lower end, and a wall that extends from said lower end to said upper end, said lower end being proximate to and open to said melt grid (figure 9), said upper end and said wall defining an internal chamber that holds said supply of said solid polymer, said hopper further having an access door (item 92, figure 9) disposed on said wall, said access door moveable between a closed position where said hopper is closed and an open position where said internal chamber is accessible to receive said solid polymer (paragraph [0138]); and 
a thermal isolation region disposed below said melt grid and above said molten polymer in said reservoir, said thermal isolation region configured to thermally isolate said solid polymer in said hopper from molten polymer in said reservoir (paragraph [0120], figure 5).
Velinsky teaches the thermal isolation region but does not explicitly teach that it comprises an isolation chamber disposed below said hopper.
Notzold teaches hot melt adhesive dispenser (figure 1) comprising a hopper (item 24, figure 1) to hold solid melt material, a melt grid (items 25, 26, 36, figure 1) to melt the solid melt material, a reservoir (item 9, figure 1) to collect the melted material, and a thermal isolation chamber (region surrounded by heat insulating layer 22, figure 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Velinsky as taught by Notzold to have provided a thermally isolated chamber or region below the melt grid to separate the hopper from the reservoir to prevent unexpected heat transfer as such would result in undesired melt quality and quantity. 
Regarding claim 6-8, 10, 12, and 13, Velinsky teaches one hopper, one access door, one visualization window as a part of one melt unit. Velinsky does not teach multiple melt units with multiple hoppers, access doors and visualization window. 
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Velinsky to have more than one melt unit including multiple hoppers, multiple access doors, and multiple visualization windows on the hopper to increase the functionality and the capacity of the dispensing unit. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (See MPEP § 2144.04 (VI)).  
Regarding claims 9 and 11, Velinsky teaches that the hopper includes at least one visualization window (opening 90, figure 9) disposed on said wall to allow visualization of a level of said solid polymer inside said internal chamber (opening 90 allows access to inside of the hopper 20 and the access door acts as a visualization window when moved, figure 9).

Regarding claim 15, Velinsky teaches that said wall includes a plurality of sides, and the access door is disposed on at least one of said plurality of sides (enclosure 20 has plurality of sides and access door is in the left vertical side, figures 1 and 9).
Regarding claim 16, Velinsky teaches that said wall includes a plurality of sides, and a visualization window is disposed on at least one of said plurality of sides (opening 90, figure 9).

Allowable Subject Matter
Claims 18 and 19 are allowed over the prior arts.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 11/29/2021 regarding the rejection(s) of claim(s) 1 and 6-17 under Velinsky and Notzold have been fully considered but they are not persuasive.

8.	Examiner respectfully disagrees and would like to first point out that Velinsky teaches a thermal isolation region below the melt grid and above the molten polymer in the reservoir as shown in figure 5 and discussed in paragraph [0120]. There, Velinsky teaches a possibility of having thermal isolation in the region of the melt grid below the cutting member 44. Thus, Velinsky already teaches a thermal isolation region. 
9.	Notzold teaches another hot melt dispenser comprising a hopper, a melt grid, and a reservoir below the melt grid. Contrary to applicant’s assertion, Notzold does teach an isolation region/chamber surrounded by a heat insulating layer 22 below the hopper 24 and melt grid 26 but above the reservoir 9 as seen in figure 1. In column 6, lines 65-68 to column 7, lines 1-5, Notzold teaches that layer 22 insulates the region such that undesired high heat transmission from the reservoir’s collecting trough to the hopper is prevented. Such discussion is sufficient to constitute a thermal isolation region similar to the one contemplated by the applicant in its own specification and figures. Therefore, applicant’s argument that there is no thermal isolation region in the invention of Notzold is not persuasive.
9.	Therefore, the combination of prior arts is proper and when combined teaches all of the limitations of independent claim 1 as discussed in detail above. Dependent claims 6-17 are also taught by the same combination of prior arts and also remain rejected.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754